                                UNITED STATES DISTRICT COURT
                            FOR THE MIDDLE DISTRICT OF TENNESSEE
                                     NASHVILLE DIVISION


      JENNIFER HALL, personal representative of
      the Estates of Joseph R. Kalister, M.D., Betty
      J. Kalister, and Nicole M. Kalister, et al.,
                                                       Case No. 3:17-cv-01340
             Plaintiffs,
                                                       Judge William L. Campbell, Jr.
      v.                                               Magistrate Judge Alistair E. Newbern

      HARTZELL ENGINE TECHNOLOGIES,
      LLC,

             Defendant.


                                       MEMORANDUM ORDER

            Plaintiffs Jennifer Hall and Jacquelyn Kalister have filed a motion to compel the production

     of certain documents by Defendant Hartzell Engine Technologies, LLC (Doc. No. 84). Defendant

     has responded in opposition (Doc. No. 96), and Plaintiffs have filed a reply (Doc. No. 98). For the

     reasons that follow, the motion to compel will be granted.

I.          Relevant Background

            This case arises out of an airplane crash in Massachusetts that occurred on June 28, 2015,

 killing Joseph R. Kalister—who was piloting the private airplane—his wife Betty J. Kalister, and

 their daughter Nicole M. Kalister. (Doc. No. 74.) Plaintiff Hall is the representative of the

 Kalisters’ estate, and Plaintiff Kalister—the daughter of Joseph and Betty and the sister of

     Nicole—is its sole beneficiary. (Id.) Hall and Kalister initiated this action on June 27, 2017, by

     filing a complaint for wrongful death against HET in the Circuit Court of Montgomery County,

     Alabama. (Doc. No. 1-3.) HET removed this action to the United States District Court for the

     Middle District of Alabama (Doc. No. 1-2). The parties later agreed to transfer venue to this




       Case 3:17-cv-01340 Document 122 Filed 09/15/20 Page 1 of 12 PageID #: 1589
district. (Doc. No. 1.) Plaintiffs’ amended complaint, filed on November 14, 2019, is the operative

pleading. (Doc. No. 74.)

        A.     The Amended Complaint (Doc. No. 74)

        Plaintiffs allege that, as Joseph Kalister approached the destination airport on June 28,

2015, the airplane he was piloting began to experience engine problems. (Doc. No. 74.) The engine

ultimately failed and the plane crashed, bursting into flames on impact and killing its three

occupants. Plaintiffs state that “[t]he crash was caused by the failure of a Plane Power alternator,

Model No. C28-150 . . . and its connecting components that were installed new on the subject

aircraft in 2011.”

        Plane Power “designed, marketed, manufactured, and sold the subject alternator.”

Defendant had purchased Plane Power’s assets, including the C28-150 alternator line, on July 17,

2014, nearly a year before the crash. Plaintiffs state that Plane Power withdrew its Federal Aviation

Administration (FAA) Parts Manufacturer Approval (PMA) after the asset purchase and Defendant

acquired its own PMA for the alternator on December 9, 2014. Defendant continues to

manufacture and sell the Plane-Power alternators. 1

        Central to Plaintiffs’ claims is the allegation that Defendant was aware of, ignored, and had

the duty to correct design and manufacturing defects in the C28-150 alternator installed in the

aircraft. Plaintiffs allege that those defects caused the connection between the alternator and the

engine to loosen, resulting in catastrophic engine failure. Specifically, Plaintiffs allege that the

design of the C28-150 alternator did not allow mechanics to attain sufficient torque values and

secure the alternator to the engine adequately. The unsecured connection allowed the alternator to


1
        Defendant clarifies that “Plane-Power” modifies a particular kind of alternator that was
originally manufactured by the Plane Power company and is now manufactured by Defendant
under the same “Plane-Power” name.



                                       2
    Case 3:17-cv-01340 Document 122 Filed 09/15/20 Page 2 of 12 PageID #: 1590
loosen from the engine and shred. Plaintiffs state that Defendant “changed the design of the subject

model line of alternators to include a hex socket or slot on the end of the alternator drive shaft to

enable mechanics to achieve necessary torque values to effectively secure the alternator drive shaft

to the engine coupling.” Plaintiffs allege that Defendant knew or should have known of the need

to make this design modification before the date of the crash.

         Plaintiffs further allege that, when Defendant obtained a PMA for the Plane-Power C28-

150 alternator, it assumed a duty under the FAA’s regulatory scheme to ensure the continuing

airworthiness and safety of all Plane-Power C28-150 alternators in the field, regardless of whether

the alternator was manufactured by Defendant or by Plane Power before Defendant acquired that

company’s assets. Plaintiffs state that FAA regulations require that a new PMA holder for a

previously manufactured product assume the duties of the predecessor manufacturer so that

consumers who purchased a product before the corporate transfer are not left without an entity

responsible for ensuring the continued safety of that product. Specifically, Plaintiffs allege that,

“[a]s the PMA holder for the subject model line of C28-150 alternators and the successor and

purchaser of that product line, [Defendant], as the manufacturer of those alternators, knew or

should have known of all manufacturing and design defects in those alternators and the

inadequacies of the warnings and instructions provided therewith . . .and failed to provide warnings

and instructions to all prior users of Plane Power alternators concerning those inadequacies and

defects . . . .”

         Plaintiffs further allege that, as Plane Power’s corporate successor in interest, Defendant

had a common-law duty to warn all users of Plane Power’s products of failures in those products’

design or operation. (Id.) Again, Plaintiffs allege that Defendant should have known of any defects

in the alternator and had a duty to communicate any instructions or warnings regarding the




                                     3
  Case 3:17-cv-01340 Document 122 Filed 09/15/20 Page 3 of 12 PageID #: 1591
alternator to its prior users and to aircraft repair facilities. Finally, Plaintiffs allege that Defendant

assumed Plane Power’s implied warrant of merchantability of its products and any negligence in

the products’ manufacture and sale. (Id.)

        B.      Defendant’s Summary Judgment Motion (Doc. No. 40)

        Defendant filed a motion for summary judgment on November 9, 2018 (Doc. No. 40), in

which it asserted that it cannot be held liable for the malfunction of a C28-150 alternator

manufactured by Plane Power unless Plaintiffs can impute Plane Power’s negligence or tortious

conduct to Defendant. Defendant further argues that it is not liable to Plaintiffs under federal law

because did not take on a duty when it obtained a PMA for the C28-150 alternator to ensure the

continuing airworthiness of alternators that Plane Power manufactured. (Id.) Although Defendant

agrees that, under the relevant regulations, PMA holders are responsible for “maintaining the

quality system in compliance with the data and procedures approved for the PMA . . . ensuring

that each PMA article conforms to its approved design and is int a condition for safe operation”

and for “providing the FAA with written notification of any change in the quality system that may

affect airworthiness” and reporting to the FAA any “failure, malfunction, or defect . . . ,”

Defendants argue that this duty is limited to products “manufactured by it.”

        The parties agreed that additional discovery was required for Plaintiffs to respond to

Defendant’s motion. (Doc. No. 45.) The Magistrate Judge held a telephone conference with

counsel regarding a dispute as to the scope of the discovery that could be taken (Doc. No. 47) and,

ultimately, extended the fact discovery deadline from February 15, 2019, to September 30, 2019

(Doc. No. 50). Judge Campbell denied the motion for summary judgment without prejudice to be

refiled after the completion of discovery (Doc. No. 55). On September 12, 2019, counsel again

moved to extend the period for fact discovery (Doc. No. 60), but could not agree on a proposed

calendar that would maintain the August 11, 2020 trial date. Judge Campbell continued the trial


                                     4
  Case 3:17-cv-01340 Document 122 Filed 09/15/20 Page 4 of 12 PageID #: 1592
      date to February 8, 2021, to allow additional time to complete discovery (Doc. No. 65) and the

      Magistrate Judge extended the discovery deadline to March 30, 2020 (Doc. No. 66).

             Plaintiffs moved to amend their complaint on October 16, 2019 (Doc. No. 67). The

      Magistrate Judge granted that motion on November 14, 2019 (Doc. No. 73). Defendant answered

      the amended complaint (Doc. No. 77), which Plaintiffs moved to strike or dismiss in part (Doc.

      No. 78). Defendant moved to amend its answer on March 3, 2020 (Doc. No. 92).

             On March 10, 2020—twenty days before the twice-extended discovery deadline and

      sixteen months after the motion for summary judgment that occasioned the need for this discovery

      was filed—Plaintiffs filed the present motion to compel (Doc. No. 84).

             The Magistrate Judge denied Defendant’s motion to amend its answer on May 8, 2020

   (Doc. No. 110). On June 22, 2020, Judge Campbell granted in part and denied in part Plaintiffs’

   motion to strike and denied Defendant’s motion for review of the denial of its motion to amend its

   answer (Doc. No. 119).

             The parties have again moved to extend the case management calendar and to continue the

   trial date (Doc. No. 115). That motion will be addressed by separate order.

II.          Legal Standard

             “[T]he scope of discovery is within the sound discretion of the trial court[.]” S.S. v. E. Ky.

  Univ., 532 F.3d 445, 451 (6th Cir. 2008) (first alteration in original) (quoting Chrysler Corp. v.

   Fedders Corp., 643 F.2d 1229, 1240 (6th Cir. 1981)). Generally, Federal Rule of Civil

   Procedure 26 allows discovery of “any nonprivileged matter that is relevant to any party’s claim

   or defense and proportional to the needs of the case[.]” Fed. R. Civ. P. 26(b)(1). Relevant evidence

  in this context is that which “‘has any tendency to make a fact more or less probable than it would

  be without the evidence,’ if ‘the fact is of consequence in determining the action.’” Grae v. Corr.

  Corp. of Am., 326 F.R.D. 482, 485 (M.D. Tenn. 2018) (quoting Fed. R. Evid. 401).


                                           5
        Case 3:17-cv-01340 Document 122 Filed 09/15/20 Page 5 of 12 PageID #: 1593
              The party moving to compel discovery bears the initial burden of proving the relevance of

       the information sought. See Gruenbaum v. Werner Enters., Inc., 270 F.R.D. 298, 302 (S.D. Ohio

       2010); see also Fed. R. Civ. P. 26(b)(1) advisory committee’s note to 2015 amendment (“A party

   claiming that a request is important to resolve the issues should be able to explain the ways in

   which the underlying information bears on the issues as that party understands them.”). A motion

   to compel discovery may be filed in a number of circumstances, including when “a party fails to

   answer an interrogatory submitted under Rule 33[,]” or “produce documents . . . as requested under

   Rule 34.” Fed. R. Civ. P. 37(a)(3)(B)(iii)–(iv). “[A]n evasive or incomplete disclosure, answer, or

       response” is considered “a failure to disclose, answer, or respond.” Fed. R. Civ. P. 37(a)(4). “The

       court will only grant [a motion to compel], however, if the movant actually has a right to the

       discovery requested.” Grae, 326 F.R.D. at 485.

III.          Analysis

              The parties’ dispute over the production of documents is, at heart, a reiteration of the claims

   made in the amended complaint and the legal issues raised in Defendant’s motion for summary

   judgment. Plaintiffs assert that the documents they seek are relevant to demonstrating that

   Defendant acquired a duty to ensure the Plane-Power-manufactured C28-150 alternator’s

   continued airworthiness when it acquired a PMA for that line of alternators in December 2014 and

       that Defendant knew before the date of the crash that the C28-150 alternator required a design

       modification to remain airworthy. Plaintiffs also seek documents they state are relevant to proving

       that Defendant had and did not meet a common-law duty to warn and instruct users of the Plane-

       Power alternator of any potential failures. Defendant argues that it does not have any duty to ensure

       the safety of any C28-150 alternator it did not manufacture and, accordingly, that none of the

       documents Plaintiffs request can be relevant to their claims or defenses.




                                            6
         Case 3:17-cv-01340 Document 122 Filed 09/15/20 Page 6 of 12 PageID #: 1594
       Plaintiffs seek production of three categories of documents: “(1) documents concerning the

Alert Service Bulletin; (2) documents concerning the addition of the ‘Hex’ slot onto the C28-150

alternator shaft, including all documents pertaining to ‘Engineering Change Request 122180’, the

resulting Engineering Change Order (ECO), and the ECO for the ALU-238A; and (3) documents

concerning the C28-150 ‘bridge stock’ inventory obtained from Plane Power as part of

[Defendant’s] July 17, 2014 acquisition of Plane Power.” (Doc. No. 85.) Plaintiffs have withdrawn

their attempt to compel production of the bridge stock documents. (Doc. No. 98.) Accordingly, the

Court will address the remaining two categories of documents.

           A. Documents Concerning the Alert Service Bulletin

       Plaintiffs state that, on August 6, 2019, Defendant issued an Alert Service Bulletin (ASB)

regarding a defect in the treads of a castellated hex nut that adversely affected the clamp force

needed to secure the C28-150 alternator to an aircraft’s engine. Plaintiffs state that an ASB is “the

highest level of safety notification and required FAA approval as an instruction for continued

airworthiness.” The parties agree that the castellated hex nut addressed by this ASB was not

installed in the subject plane’s alternator. Plaintiffs argue that the ASB is relevant to this action,

however, because it “applied to all C28-150 alternators sold by Plane Power from January 2011

until [Defendant’s] purchase of Plane Power’s assets in 2014” and therefore shows that, in this

context, Defendant acknowledged and acted upon a duty to ensure the continued safety of C28-

150 alternators it did not manufacture. Plaintiffs thus argue that Defendant should have produced

documents related to the ASB in response to their Request for Production No. 43, which sought

“[a]ll documents concerning [Defendant’s] continuing customer support for owners of alternators

sold by Plane Power prior to the July [2014] asset purchase agreement.” Defendant stated that it

had no documents responsive to this request.




                                     7
  Case 3:17-cv-01340 Document 122 Filed 09/15/20 Page 7 of 12 PageID #: 1595
       To support their position that the 2019 ASB would fall into this category of documents,

Plaintiffs point to the ASB’s Effectivity Clause, which states that “Plane-Power alternators,”

including the C280-150(S), “manufactured by [Defendant] and shipped between 05 January 2011

and 21 May 2019 are affected by this [ASB].” Plaintiffs read this clause to mean that the ASB

applies to all of the listed Plane-Power alternators that were manufactured by Defendant and all

Plane-Power alternators that were shipped between January 5, 2011, and May 21, 2019, regardless

of the manufacturer. To corroborate this reading, Plaintiffs point to deposition testimony from

Defendant’s Vice President of Engineering, Rick Quave, that the ASB applied to “alternators that

were manufactured by the old Plane-Power company and shipped after January 5th, 2011.”

Plaintiffs also cite Quave’s deposition testimony that, if Defendant received a report of a defect

for an alternator manufactured by Plane Power before Defendant acquired that company’s assets

in 2014, Defendant would “treat it the same” as if it were Defendant’s product. Finally, Plaintiffs

cite Quave’s assumption that the FAA ensures that a new PMA is issued when a company holding

the original PMA is acquired or dissolved so that the parts in service covered by the original PMA

continue to be supported and subject to safety monitoring.

       Defendant argues that Plaintiffs’ reading of the ASB’s Effectivity Clause is “absurd” and

that the ASB applies only to alternators that were both manufactured by Defendant and shipped

between January 5, 2011, and May 21, 2019. To support this reading, Defendant refers to an

argument made in its motion for summary judgment that, under 14 C.F.R. § 21.3, a PMA holder’s

duty to report any product failures, malfunctions, or defects extends only to “any product or article

manufactured by it.” Defendant also points to another part of Quave’s deposition testimony in

which he states that this ASB is “directed at the nut, which can be used on various models [of

alternator] . . . It has nothing to do with the alternator’s date of production. It has everything to do




                                     8
  Case 3:17-cv-01340 Document 122 Filed 09/15/20 Page 8 of 12 PageID #: 1596
with when – with when a nut . . . would have potentially supplied to [Defendant], potentially having

the defect.”

       Whether Defendant acquired a duty to ensure the airworthiness of C28-150 alternators it

did not manufacture when it acquired a PMA for that line of products is squarely presented by

Defendant’s motion for summary judgment, and the parties repeat and respond to some of the

argument and supporting authority offered in that motion in their briefing of the motion to compel.

The question of the scope of Defendant’s duty is better addressed through a dispositive motion and

will not be resolved in the context of a discovery dispute. The question raised by the motion to

compel is whether Plaintiffs have sufficiently shown that documents concerning the ASB are

relevant to their claim that Defendant held such a duty or Defendant’s defense that it did not.

       Plaintiffs have met that standard. The ASB’s Effectivity Clause and Quave’s deposition

testimony, read together, create a question as to what Defendant understood to be the scope of its

duty to report defects in the C28-150 alternator. The relevance of that understanding—whatever it

is shown to be by these documents—to the scope of Defendant’s duty may be addressed further at

summary judgment or at trial.

        Accordingly, Defendant shall produce documents regarding the ASB that are responsive

to Plaintiffs’ Request for Production No. 43 for “[a]ll documents concerning [Defendant’s]

continuing customer support for owners of alternators sold by Plane Power prior to the July [17]

asset purchase agreement.”




                                     9
  Case 3:17-cv-01340 Document 122 Filed 09/15/20 Page 9 of 12 PageID #: 1597
        B.     Documents Concerning the Addition of the Hex Slot to the C28-150 Alternator
               Shaft

        Plaintiffs next seek to compel production of documents that address the addition of a hex

slot 2 to the C28-150 alternator. Plaintiffs state that Defendant issued Engineering Report (ER)

4031301 regarding adding “a hex key to the threaded end of all current production alternator shafts

to facilitate a uniform process of torqueing pulley nuts” on April 15, 2013, before it acquired the

C28-150 alternator line. Sometime thereafter, Defendant issued Engineering Change Request

ECR-122180, which proposed adding the same type of hex slot to the C28-150 alternator shaft and

referred to that hex slot being the same as “ALU-238A Rev C.” Plaintiffs state that ALU-238A

refers to another alternator “that has a shaft similar to the C28-150 model and is referenced in the

2013 Engineering Report 4031301.” Through this lineage, Plaintiffs intend to show that Defendant

knew when it issued ER 4031301 in 2013 that “the existing design of the C28-150 alternator

(among others) hampered proper torqueing and that a hex slot was necessary to assist mechanics

in achieving the necessary clamp-up of the alternator-engine connection to avoid catastrophic

engine failure.”

        Plaintiffs now seek “[a]ll documents concerning [Defendant’s] addition of the Hex slot on

the end of the alternator shaft on the subject model alternator including, but not limited to, design

drawings, engineering analysis, and engineering change orders (or equivalent).” Plaintiffs construe

this request to include “documents concerning the identical alternator shaft, ALU-238A,

referenced in the Engineering Change Request for the model C28-150 alternator shaft and the 2012

Engineering Report 3 that introduced the hex slot to all current alternator production models.”


2
        This is also referred to as a “hex key” and “hex socket” in the parties’ briefing.
3
       If Plaintiffs are referring to ER 4031301, they state elsewhere that report was issued in
April 2013.



                                       10
    Case 3:17-cv-01340 Document 122 Filed 09/15/20 Page 10 of 12 PageID #: 1598
Plaintiffs state that this information is “directly relevant to [Defendant’s] failure to warn and

instruct prior to the subject crash and its decision to wait until after the subject crash to inform

mechanics of the critical need for the hex slot.”

       Defendant responds, first, that this information is not relevant because a different entity,

Continental Aerospace Technologies, “controls the instructions for the installation of the C28-150

alternators” and Defendant “cannot change the manner in which Continental instructs aircraft

owners and mechanics to install C28-150 alternators on Continental engines.” Defendant argues

that “Plaintiffs’ criticism of the instructions, warnings and/or how mechanics follow those

instructions, are not properly directed to [Defendant]” because “PMA holders . . . simply direct

installers to follow Continental’s instructions; they do not install the couplings or supervise the

mechanics who perform the installation.” Defendant characterizes Plaintiff’s assertion that a hex

slot was necessary on the C28-150 alternator “to assist mechanics in achieving the necessary

clamp-up of the alternator-engine connection to avoid catastrophic engine failure” as a “new theory

of liability” that is properly directed only at Continental. Defendant also states that it has provided

a redacted copy of the engineering change order that implemented ECR 122180 showing that it

was originated on November 16, 2015, after the crash.

       Defendant’s inclusion of a hex slot on the C28-150 alternator is central to Plaintiffs’ theory

of liability articulated in the amended complaint: that the crash was caused by the failure of the

C28-150 alternator and its connecting components installed in the plane; that Defendant knew that

a C28-150 alternator could not be properly secured because of difficulty in achieving necessary

torque values; that Defendant changed the design of the C28-150 alternator to include a hex slot

on the alternator drive shaft to enable mechanics to achieve the necessary torque values to secure

the alternator to the engine; and that Defendant had a duty, arising under federal and common law,




                                    11
 Case 3:17-cv-01340 Document 122 Filed 09/15/20 Page 11 of 12 PageID #: 1599
      to ensure continued airworthiness of all C28-150 alternators. 4 When Defendant determined that

      the C28-150 alternator needed the addition of a hex slot to be installed safely is relevant to

      determining whether that duty began before or after the crash. The discovery that Plaintiffs seek

      through Request for Production No. 2—which includes documents related to the addition of a hex

      slot to the ALU-238A alternator and the ER 4031301—is relevant to determining what Defendant

      knew and when it knew it.

              Accordingly, Defendant shall produce “[a]ll documents concerning Hartzell’s addition of

      the Hex slot on the end of the alternator shaft on the subject model alternator including, but not

      limited to, design drawings, engineering analysis, and engineering change orders (or equivalent).”

IV.           Conclusion

              For these reasons, Plaintiffs’ motion to compel (Doc. No. 84) is GRANTED. Defendant

   shall produce the identified documents by September 30, 2020.

              It is so ORDERED.



                                                            ____________________________________
                                                            ALISTAIR E. NEWBERN
                                                            United States Magistrate Judge




      4
              Plaintiffs also claim that “the installation and inspection instructions for the subject model
      line of alternators were deficient.” Defendant’s argument that Continental is solely responsible for
      the instructions for installing the C28-150 alternator may be relevant to that aspect of Plaintiff’s
      theory of liability.



                                             12
          Case 3:17-cv-01340 Document 122 Filed 09/15/20 Page 12 of 12 PageID #: 1600
